DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show elements 205’ and 220’ as described in the specification, Paragraph [0029].  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With regard to claims 1 and 9, claim 1 recites the limitations: 
identifying an update to at least one entry in a compressed index, wherein the compressed index includes a plurality of entries, each entry in the compressed index associated with a unique entry ID; 
identifying an entry ID of each of the entries associated with the identified update in the compressed index; 
performing a self-update of entries not associated with the identified entry IDs associated with the identified update, wherein performing the self-update comprises inserting a value associated with each entry not associated with the identified entry IDs associated with the identified update to an uncompressed index in connection with that entry's corresponding entry ID; 
for each of the entries associated with the identified entry IDs associated with the identified update, inserting a particular update value from the identified update into the uncompressed index, where the particular update value is associated with a particular entry ID; and 
compressing the uncompressed index into a new version of the compressed index.  (Italics indicate language identified as lacking antecedent Underlined indicates language identified as duplicate descriptive language)

Claim 9 appears to recite substantially similar language and is rejected based on the same rational.  It is unclear if the reference to “entry” is referring to the at least one entry, the plurality of entries, the entries not associated with the identified entry IDs, the entries associated with the identified entry IDs, or the particular entry ID (see the italicized text in the claim language).  There is insufficient antecedent basis for this limitation in the claim.  The similarity between the claim labels renders it unclear if/when a new element is being defined or if/when the claim is referring to the previously defined element.  
Each unique claim label is expected to refer to a unique claim element, and each unique claim element is expected to have a unique claim label.  It is suggested that each unique claim element be given a specific unique claim label, and that these labels be used to reference to the claim elements.  The description of an element is not sufficient to identify a specific element.  The underlined portions of the claim text above has been identified as duplicated descriptions of claim elements.  Given the proper user of element labels, an element description need only be recited once, this will improve the readability of the claim language.
For examination purposes this claim limitation has been understood to mean:
--identifying an update to at least one update entry in a compressed index, wherein the compressed index includes a plurality of index entries, each index entry is associated with a unique directory ID; 
identifying an term ID of each of the update entries; 
performing a self-update of unmodified entries not associated with the identified term IDs, wherein performing the self-update comprises inserting a value associated with each unmodified entry to an uncompressed index in connection with that entry's unique directory ID; 
update entries associated with the identified term IDs, inserting a particular update value from the identified update into the uncompressed index, where the particular update value is associated with the respective term ID; and 
compressing the uncompressed index into a new version of the compressed index.--

With regard to claims 2 and 10, claim 2 recites the limitations: 
2. The computer-implemented method of claim 1, wherein performing the self- update of entries not associated with the identified entry IDs associated with the identified update and inserting the particular update values from the identified update into the uncompressed index comprises: 
determining a first update associated with a relatively lowest entry ID in the compressed index, the first update corresponding to an updated value; 
for each entry ID prior to the relatively lowest entry ID associated with the determined first update, performing a self-update of entries into the uncompressed index, wherein each entry ID updated into the uncompressed index is associated with the value corresponding to the entry ID in the compressed index; and 
applying the first update corresponding to the updated value in the uncompressed index in connection with the entry ID of the relatively lowest entry ID.  

Claim 10 appears to recite substantially similar language and is rejected based on the same rational.  The recitation of entries and entry ID lack antecedent basis.  It is unclear which entries and which entry IDs are being referenced.
The term "relatively lowest" is a relative term which renders the claim indefinite.  The term "relatively lowest" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
It is unclear how the steps of claim 2 are meant to modify claim 1.  The claim recites that the steps disclosed are part of the self-update and the inserting, but it is unclear which steps are part of the self-updating and which steps are part of the inserting.

-- 2. The computer-implemented method of claim 1, wherein performing the self- update of unmodified entries comprises: 
determining a first update associated with a lowest entry ID in the compressed index, the first update corresponding to an updated value; 
for each unique directory ID prior to the lowest entry ID, performing a respective self-update of unmodified entries into the uncompressed index, wherein each unique directory ID updated into the uncompressed index is associated with the unmodified entry corresponding to the unique directory ID in the compressed index; and 
wherein the inserting the particular update values from the identified update into the uncompressed index comprises:
applying the first update corresponding to the updated value in the uncompressed index in connection with the term ID of the lowest entry ID.--


With regard to claims 4 and 12, claim 4 recites the limitations:


4. The computer-implemented method of claim 3, wherein, in response to determining that at least one additional update remains for the compressed index, the relatively lowest, the method further comprises: 
determining a second update associated with a next relatively lowest entry ID after the relatively lowest entry ID in the compressed index, the second update corresponding to a second updated value; 
for each entry ID after the relatively lowest entry ID associated with the determined first update and before the next relatively lowest entry ID, performing a self-update of entries into the uncompressed index, wherein each entry ID updated into the uncompressed index is associated with the value corresponding to the entry ID in the compressed index; and 
applying the second update corresponding to the second updated value in the uncompressed index in connection with the entry ID of the next relatively lowest entry ID.  

Claim 12 appears to recite substantially similar language and is rejected based on the same rational.  The recitation of entries and entry ID lack antecedent basis.  It is unclear which entries and which entry IDs are being referenced.
The term "relatively lowest" is a relative term which renders the claim indefinite.  The term "relatively lowest" is not defined by the claim, the specification does not 
For examination purposes this claim limitation has been construed to mean:
--4. The computer-implemented method of claim 3, wherein, in response to determining that at least one additional update remains for the compressed index, the lowest entry ID comprises a first lowest entry ID, the method further comprises: 
determining a second update associated with a next lowest entry ID after the first lowest entry ID in the compressed index, the second update corresponding to a second updated value; 
for each unique directory ID after the lowest entry ID and before the next lowest entry ID, performing a respective self-update of unmodified entries into the uncompressed index, wherein each unique directory ID updated into the uncompressed index is associated with the unmodified entry corresponding the unique directory ID in the compressed index; and 
applying the second update corresponding to the second updated value in the uncompressed index in connection with the term ID of the next lowest entry ID.  --

With regard to claims 5 and 13, claim 5 recites the limitations: 
5. The computer-implemented method of claim 3, wherein, in response to determining that no additional updates remain for the compressed index, the method further comprises, for each entry ID after the relatively lowest entry ID associated with the determined first update and through the last entry ID in the compressed index, performing a self-update of entries into the uncompressed index, wherein each entry ID updated into the uncompressed index is associated with the value corresponding to the entry ID in the compressed index.  

Claim 13 appears to recite substantially similar language and is rejected based on the same rational.  The recitation of entries, entry ID, and values lack antecedent basis.  It is unclear which entries and which entry IDs are being referenced.  It is unclear what value is being referenced.
For examination purposes the claim limitations have been construed to mean:
--5. The computer-implemented method of claim 3, wherein, in response to determining that no additional updates remain for the compressed index, the method further comprises, for each unique directory ID after the lowest entry ID a last entry ID in the compressed index, performing a respective self-update of unmodified entries into the uncompressed index, wherein each unique directory ID updated into the uncompressed index is associated with the unmodified entry corresponding to the unique directory ID in the compressed index.  --

With regard to claims 7 and 15, claim 7 recites the limitations: 
7. The computer-implemented method of claim 1, wherein the compressed index is compressed using a compression scheme method comprising: 
identifying an uncompressed index for compression; 
building a hash map from the identified uncompressed index; 
generating a term reordering vector and a mapping to entries from the uncompressed index; and 
applying reordering to the uncompressed index to remove duplicate entries and obtain a compressed index.  

Claim 15 appears to recite substantially similar language and is rejected based on the same rational.  The recitation of uncompressed index and entries lack antecedent basis.  It is unclear which indexes or entries are being referenced.
For examination purposes the claim limitations have been construed to mean:
--7. The computer-implemented method of claim 1, wherein the compressed index is compressed using a compression scheme method comprising: 
identifying an first uncompressed index for compression; 
building a hash map from the identified first uncompressed index; 
generating a term reordering vector and a mapping to first entries from the first uncompressed index; and 
applying reordering to the first uncompressed index to remove duplicate entries and obtain the compressed index.  --

With regard to claims 8 and 16, claim 8 recites the limitations: 
8. The computer-implemented method of claim 7, wherein compressing the uncompressed index into the new version of the compressed index comprises: 
	building a hash map from the generated uncompressed index; 
generating a term reordering vector and a mapping to entries from the generated uncompressed index; and 
applying reordering to the generated uncompressed index to remove duplicate entries and 
of the compressed index.  

Claim 16 appears to recite substantially similar language and is rejected based on the same rational.  The recitation of uncompressed index, hash map, generated uncompressed index, term reordering vector, and mapping to entries lack antecedent basis.  It is unclear which indexes or entries are being referenced.
For examination purposes the claim limitations have been construed to mean:
--8. The computer-implemented method of claim 7, wherein compressing the uncompressed index into the new version comprises: 
	building a second hash map from the generated uncompressed index; 
generating a second term reordering vector and a second mapping to second entries from the generated uncompressed index; and 
applying reordering to the generated uncompressed index to remove duplicate entries and 
obtain the new version. – (note that the generated uncompressed index ambiguity is corrected by the claim interpretation applied to claim 7).

  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over McKay303 [2004/0148303] in view of McKay301 [2004/0148301].

With regard to claim 1 McKay303 teaches A computer-implemented method comprising: 
identifying an update to at least one entry (McKay303, ¶84 “the delta file entry read… the database 312 entry read is updated and written to a new database 312a”) in a compressed index (McKay303, ¶81 “a process for updating data stored in a compressed data structure”; ¶62 “the index file 402 is a compressed file including a set of index data files”; please see 103 motivation bellow), wherein the compressed index includes a plurality of entries as the index pages (McKay303, ¶62 “the index file 402 is a compressed file including a set of index data files, referred to as index pages 4160-416n”), each entry in the compressed index associated with a unique entry ID (McKay303, ¶62 “the index pages 4160-416n have a sequentially incrementing integer as a file name, starting with zero (0) and incrementing until all of the data is contained in the index pages”; ¶63 “the compression of the index file handles the deduplication elegantly”); 
identifying an entry ID of each of the entries associated with the identified update in the compressed index (McKay303, ¶84 “wherein a comparison of the line number of the delta file entry read in step 502 is compared to the line number of the database 312 entry read in step 504.  If the line numbers from the respective entries match, the flow of the control proceeds to step 514 and the database 312 entry read is updated and written to a new database 312a”); 
performing a self-update of entries not associated with the identified entry IDs associated with the identified update(McKay303, ¶85 “if the outcome of the step 512 determination is that the line numbers from the respective entries do no match, the flow control proceeds to step 516 and the database 312 entries read is written to the new database 312a”), wherein performing the self-update comprises inserting a value associated with each entry (McKay303, ¶85 “the database 312 entry read is written to the new database 312a”) not associated with the identified entry IDs associated with the identified update (McKay303, ¶85 “if the outcome of the step 512 determination is that the line numbers from the respective entries do no match, the flow control proceeds to step 516 and the database 312 entries read is written to the new database 312a”) to an uncompressed index in connection with that entry's corresponding entry ID (McKay303, ¶85 “the database 312 entry read is written to the new database 312a”); 
for each of the entries associated with the identified entry IDs associated with the identified update (McKay303, ¶84 “if the line numbers from the respective entries match”), inserting a particular update value from the identified update into the uncompressed index (McKay303 ¶84 “… the flow of control proceeds to step 514 and the database 312 entry read is updated and written to a new database 312a”), where the particular update value  (McKay303, ¶84 “(1) modifies the database 312 entry accordingly”) is associated with a particular entry ID (McKay303, ¶82 “increments sequentially through the decompressed data page”); and 
compressing the uncompressed index into a new version of the compressed index as the generation of the new indices is the compression process as described in the incorporated PGPub (McKay303, ¶87 “After completing the update process described above, new database 312a is used in place of old database 312 and new indices 4160-416n for the new database 312a are generated using the process described in detail in co-pending application entitled, “Compressed Data Structure for Database”; Referenced PGPub#2004/0148301).  

It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the device taught by McKay303 to have used the method for updating compressed data structures to update the compressed index taught by McKay303 as it yields the predictable results of providing a means of updating a compressed index data structure yielding a reduced storage requirement for storing the data and minimizing the storage required to perform the update (McKay303, ¶8).  Furthermore such an implementation is clearly envisioned by McKay as evidenced by the recited use of building indices using the update process described in McKay303 (McKay301, ¶45).  

With regard to claims 2 and 10 the proposed combination further teaches wherein performing the self-update of entries not associated with the identified entry IDs associated with the identified update (McKay303, ¶85 “if the outcome of the step 512 determination is that the line numbers from the respective entries do no match, the flow control proceeds to step 516 and the database 312 entries read is written to the new database 312a”) and inserting the particular update values from the identified update into the uncompressed index (McKay303 ¶84 “… the flow of control proceeds to step 514 and the database 312 entry read is updated and written to a new database 312a”) comprises: 
determining a first update (McKay303, ¶84 “wherein a comparison of the line number of the data file entry in step 502 is compared to the line number of the database 312 entry read in step 504.  If the line numbers from the respective entries match, the flow of control proceeds to step 514 and the database entry 312 entry read is updated and written to a new database 312a) associated with a relatively lowest entry ID in the compressed index (McKay303, ¶82 “In order to perform step 504, the processor 204 decompresses a data page 4060-406n to memory 206 and increments sequentially through the decompressed data page”), the first update corresponding to an updated value (McKay303, “the data file entry read”); 
for each entry ID prior to the relatively lowest entry ID associated with the determined first update (McKay303, ¶85 “if the outcome of the step 512 determination is that the line numbers from the respective entries do no match, the flow control proceeds to step 516… McKay303, ¶82 “In order to perform step 504, the processor 204 decompresses a data page 4060-406n to memory 206 and increments sequentially through the decompressed data page”), performing a self-update of entries into the uncompressed index (McKay303, ¶85 “the database 312 entry read is written to the new database 312a”), wherein each entry ID updated into the uncompressed index is associated with the value corresponding to the entry ID in the compressed index as the data page sequence number (McKay303, ¶82 “In order to perform step 504, the processor 204 decompresses a data page 4060-406n to memory 206 and increments sequentially through the decompressed data page”); and 
applying the first update corresponding to the updated value in the uncompressed index (McKay303 ¶84 “… the flow of control proceeds to step 514 and the in connection with the entry ID of the relatively lowest entry ID (McKay303, ¶84 “if the line numbers from the respective entries match”).  

	


With regard to claims 3 and 11 the proposed combination further teaches wherein after applying the first update, the method further comprises determining whether additional updates remain for the compressed index (McKay303, ¶86 “Returning to step 508, if the outcome of the step 508 determination is that the end of the data file 103 has not been reached”).  

With regard to claims 4 and 12 the proposed combination further teaches wherein, in response to determining that at least one additional update remains for the compressed index (McKay303, ¶86 “If step 514 has been reached from step 508, then there is an additional entry to be added to database 312 beyond the existing entries.  Processor 204 execution of step 514 causes a new entry specified by the data file 103 entry to be written to the new database 312a and the flow of control proceeds to step 502”), the relatively lowest entry ID comprises a first relatively lowest entry ID (McKay303 ¶82 “increments sequentially through the decompressed data page”), the method further comprises: 
determining a second update (McKay303, ¶84 “wherein a comparison of the line number of the data file entry in step 502 is compared to the line number of the database 312 entry read in step 504.  If the line numbers from the respective entries match, the flow of control associated with a next relatively lowest entry ID after the first relatively lowest entry ID in the compressed index (McKay303 ¶82 “increments sequentially through the decompressed data page”), the second update corresponding to a second updated value (McKay303, “the data file entry read”); 
for each entry ID after the relatively lowest entry ID associated with the determined first update and before the next relatively lowest entry ID (McKay303, ¶85 “if the outcome of the step 512 determination is that the line numbers from the respective entries do no match, the flow control proceeds to step 516… McKay303, ¶82 “In order to perform step 504, the processor 204 decompresses a data page 4060-406n to memory 206 and increments sequentially through the decompressed data page”), performing a self-update of entries into the uncompressed index (McKay303, ¶85 “the database 312 entry read is written to the new database 312a”), wherein each entry ID updated into the uncompressed index is associated with the value corresponding to the entry ID in the compressed index as the data page sequence number (McKay303, ¶82 “In order to perform step 504, the processor 204 decompresses a data page 4060-406n to memory 206 and increments sequentially through the decompressed data page”); and 
applying the second update corresponding to the second updated value in the uncompressed index (McKay303 ¶84 “… the flow of control proceeds to step 514 and the database 312 entry read is updated and written to a new database 312a”; McKay303, ¶84 “(1) modifies the database 312 entry accordingly”) in connection with the entry ID of the next relatively lowest entry ID (McKay303, ¶84 “if the line numbers from the respective entries match”).  

With regard to claims 5 and 13 the proposed combination further teaches wherein, in response to determining that no additional updates remain for the compressed index (McKay303, Figure 5, 508), the method further comprises, for each entry ID after the relatively lowest entry ID associated with the determined first update and through the last entry ID in the compressed index (McKay, ¶82 “increments sequentially through the decompressed data page 4060-406n”), performing a self-update of entries into the uncompressed index (McKay303, ¶85 “the database 312 entry read is written to the new database 312a”), wherein each entry ID updated into the uncompressed index is associated with the value corresponding to the entry ID in the compressed index as the data page sequence number (McKay303, ¶82 “In order to perform step 504, the processor 204 decompresses a data page 4060-406n to memory 206 and increments sequentially through the decompressed data page”).  

With regard to claims 6 and 14 the proposed combination further teaches wherein the compressed index is stored in an in-memory database (McKay303, ¶72 “storing the index in memory 206”; ¶22 “main memory 206, … for storing a data structure for a compressed database according to the embodiments of the present invention…), and wherein the uncompressed index is created in the same in-memory database (McKay303, ¶22 “Main memory 206 also may be used for storing temporary variables or other intermediate information”).  

 A non-transitory, computer-readable medium storing computer-readable instructions executable by a computer (McKay303, ¶22 “Computer 108 includes… a processor 204… for processing information.  Computer 108 also includes a main memory… for storing … instructions to be executed by processor 204”) and configured to:
identify an update to at least one entry (McKay303, ¶84 “the delta file entry read… the database 312 entry read is updated and written to a new database 312a”) in a compressed index (McKay303, ¶81 “a process for updating data stored in a compressed data structure”; ¶62 “the index file 402 is a compressed file including a set of index data files”; please see 103 motivation bellow), wherein the compressed index includes a plurality of entries as the index pages (McKay303, ¶62 “the index file 402 is a compressed file including a set of index data files, referred to as index pages 4160-416n”), each entry in the compressed index associated with a unique entry ID (McKay303, ¶62 “the index pages 4160-416n have a sequentially incrementing integer as a file name, starting with zero (0) and incrementing until all of the data is contained in the index pages”; ¶63 “the compression of the index file handles the deduplication elegantly”); 
identify an entry ID of each of the entries associated with the identified update in the compressed index (McKay303, ¶84 “wherein a comparison of the line number of the delta file entry read in step 502 is compared to the line number of the database 312 entry read in step 504.  If the line numbers from the respective entries match, the flow of the control proceeds to step 514 and the database 312 entry read is updated and written to a new database 312a”); 
perform a self-update of entries not associated with the identified entry IDs associated with the identified update(McKay303, ¶85 “if the outcome of the step 512 determination is that the line numbers from the respective entries do no match, the flow control proceeds to step 516 and the database 312 entries read is written to the new database 312a”), wherein performing the self-update comprises inserting a value associated with each entry (McKay303, ¶85 “the database 312 entry read is written to the new database 312a”) not associated with the identified entry IDs associated with the identified update (McKay303, ¶85 “if the outcome of the step 512 determination is that the line numbers from the respective entries do no match, the flow control proceeds to step 516 and the database 312 entries read is written to the new database 312a”) to an uncompressed index in connection with that entry's corresponding entry ID (McKay303, ¶85 “the database 312 entry read is written to the new database 312a”); 
for each of the entries associated with the identified entry IDs associated with the identified update (McKay303, ¶84 “if the line numbers from the respective entries match”), insert a particular update value from the identified update into the uncompressed index (McKay303 ¶84 “… the flow of control proceeds to step 514 and the database 312 entry read is updated and written to a new database 312a”), where the particular update value  (McKay303, ¶84 “(1) modifies the database 312 entry accordingly”) is associated with a particular entry ID (McKay303, ¶82 “increments sequentially through the decompressed data page”); and 
compress the uncompressed index into a new version of the compressed index as the generation of the new indices is the compression process as described in 0-416n for the new database 312a are generated using the process described in detail in co-pending application entitled, “Compressed Data Structure for Database”; Referenced PGPub#2004/0148301).  
While it is heavily implied McKay does not explicitly teach updating a compressed index.  McKay303 explicitly teaches use of a compressed index (¶62), and a method for performing updates on compressed data structures (¶81).  One of ordinary skill in the art would recognize that the compressed index taught by McKay is a compressed data structure in and of itself.
It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the device taught by McKay303 to have used the method for updating compressed data structures to update the compressed index taught by McKay303 as it yields the predictable results of providing a means of updating a compressed index data structure yielding a reduced storage requirement for storing the data and minimizing the storage required to perform the update (McKay303, ¶8).  Furthermore such an implementation is clearly envisioned by McKay as evidenced by the recited use of building indices using the update process described in McKay303 (McKay301, ¶45).  

Claims 7, 8, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over McKay303 in view of McKay 301 and Bottcher [WO2011/057680] (Note: citations made to Page numbering in bottom right of each page, not top center numbering).

With regard to claims 7 and 15 the proposed combination further teaches wherein the compressed index is compressed using a compression scheme method comprising: 
…to remove duplicate entries and obtain a compressed index (McKay303 ¶63 “the compression of the index file handles the duplication elegantly… simply repeating the field value from the data page in conjunction with a pointer is not an efficient storage structure; however, when used in conjunction with compression of the index file 402 much of the redundancy of the storage structure is removed”.  
McKay does not explicitly teach Identifying an uncompressed index for compression, building a hash map from the identified uncompressed index; generating a term reordering vector and a mapping to entries from the uncompressed index; and applying reordering to the uncompressed index …obtain the new version of the compressed index.  
Bottcher teaches identifying an uncompressed index for compression (Bottcher, Page 7 “O(T) = a string that is generated by applying oBWT to the String T; Figure 5a see “O*(T)”); 
building a hash map from the identified uncompressed index as the Nth identification (Bottcher, Page 4 Paragraph 2 “the characters of the Nth substring are determined sequentially by means of a mapping of the characters of the permuted string to the characters of the sorted permuted string”; The term “hash map” has been interested in view of Paragraph [0021] of the specification where each value is associated to a uniquely identifier); 
generating a term reordering vector as the sorted permuted string (Bottcher, Page 4 Paragraph 2 “the characters of the Nth substring are determined sequentially by means of a mapping of the characters of the permuted string to the characters of the sorted permuted string”; Figure 5a see “oSort*(T)”) and a mapping as a mapping (Id) to entries from the uncompressed index as the permuted string of characters (Id); and 
applying reordering to the uncompressed index (Bottcher, Page 3, last paragraph “sorting these identification symbols together with characters of the substring in such a way… the characters of the Nth substring within the permuted string … can be determined sequentially after determining the position (P) of the Nth identification symbol… that is assigned to the Nth substring within the sorted, permuted string… without reading the characters of other substrings of the permuted string”) …obtain the new version of the compressed index (Bottcher, Page 4, “the string can be compressed by a …BWT for example”) …
It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the device taught by the proposed combination to use the compression techniques taught by Bottcher as it enables the compressed data to be decompressed, sorted, changed, or deleted without the need to decompress the entire string (Bottcher, Page 4).

With regard to claims 8 and 16 the proposed combination further teaches … to remove duplicate entries and obtain the new version of the compressed index (McKay303 ¶63 “the compression of the index file handles the duplication elegantly… simply repeating the field value from the data page in conjunction with a pointer is not .  
McKay303 does not explicitly teach wherein compressing the uncompressed index into the new version of the compressed index comprises: building a hash map from the generated uncompressed index; generating a term reordering vector and a mapping to entries from the generated uncompressed index; and applying reordering to the generated uncompressed index.
Bottcher teaches wherein compressing the uncompressed index into the new version of the compressed index comprises: 
	building a hash map from the generated uncompressed index as the Nth identification (Bottcher, Page 4 Paragraph 2 “the characters of the Nth substring are determined sequentially by means of a mapping of the characters of the permuted string to the characters of the sorted permuted string”; The term “hash map” has been interested in view of Paragraph [0021] of the specification where each value is associated to a uniquely identifier); 
generating a term reordering vector as the sorted permuted string (Bottcher, Page 4 Paragraph 2 “the characters of the Nth substring are determined sequentially by means of a mapping of the characters of the permuted string to the characters of the sorted permuted string”; Figure 5a see “oSort*(T)”) and a mapping as a mapping (Id) to entries from the generated uncompressed index as the permuted string of characters (Id); and 
applying reordering to the generated uncompressed index (Bottcher, Page 3, last paragraph “sorting these identification symbols together with characters of the … and 
obtain the new version of the compressed index (Bottcher, Page 4, “the string can be compressed by a …BWT for example”).  
It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the device taught by the proposed combination to use the compression techniques taught by Bottcher as it enables the compressed data to be decompressed, sorted, changed, or deleted without the need to decompress the entire string (Bottcher, Page 4).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA WILLIS whose telephone number is (571)270-7691.  The examiner can normally be reached on Monday-Friday 8am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMANDA L WILLIS/Primary Examiner, Art Unit 2158